DETAILED ACTION
1.	This office action is a response to amendments submitted on 01/20/2021.
2.	Applicant's arguments with respect to the claims have been considered but they are not moot in view of the new ground of rejection. 
3. 	Claims 1-5 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable by Welchko et al. (US 20060164028 A1) in view of Matt et al. (US 20100141189 A1).
In regards to claim 1, Welchko shows (Figs. 1A-1B, 3A-3B, 4-5) motor system comprising: 
a first inverter (100) provided with a plurality of arms (14a-14c), each arm including a high-side switching element (12) and a low-side switching element (12) connected in series and having both ends to which direct current power from a first power supply (16) is supplied and having an intermediate point from which alternating current power is output; 
a second inverter (200) provided with a plurality of arms (14e-14f), each arm including a high-side switching element (12) and a low-side switching element (12) connected in series and having both ends to which direct current power from a second power supply (18) is supplied and having an intermediate point from which alternating current power is output a motor (20) which is driven by 
the motor (20) having a plurality of phase coils (22), the first inverter (100) is connected to one end of each of the phase coils of the motor (20) and the second inverter (200) is connected to the other end of each of the phase coils of the motor (20); and 
a control unit (i.e. 300) which is configured to control the first inverter (100) and the second inverter (200), 
wherein the control unit (300) configured to distribute a motor voltage vector (i.e. voltage command and PWM) corresponding to an output request for the motor to a first inverter voltage vector associated with an output from the first inverter (100) and a second inverter (200) voltage vector associated with an output from the second inverter and determines whether a switching condition for three-phase-on mode is satisfied (see pars. 31-37 and Figs. 3A-3B, 4-5 where control vectors “vdq” are employed under the space vector modulator for sections 100 and 200), and 
when the control unit (300) determines that the switching condition is satisfied, the control unit switches to three-phase-on mode in which every high-side switching element or every low-side switching element of one inverter is turned on and one end of a coil in each phase of the motor is brought into common connection to connect the motor into a star connection (see par. 38, wherein by closing the three upper or three lower semiconductor switches 12 in second section 200 to create an artificial wye-connection in windings 22. While creating an artificial wye connection eliminates any switching losses in second section 200, it also limits the voltage that can be applied to AC motor 20 to that which first section 100 could produce by itself, hence the control unit perform the wye mode by controlling the switching pattern), and 

Welchko does not explicitly discloses wherein the switching condition for three-phase-on mode includes failure of one inverter and an inverter voltage vector of an output from one inverter being approximate to 0 when neither 2Application Serial No.: 16/360,463Docket No.: 94382-47 (08TMCY14402PA) of the inverters fails.
However, Matt further shows (Figs. 1-2, 4-5) a power supply having two inverters (A, B) in series for powering an electromechanical actuator having an electric motor including a plurality of windings (R1, R2, R3) forming phases, wherein the switching condition for three-phase-on mode includes failure of one inverter and an inverter voltage vector of an output from one inverter being approximate to 0 when neither 2Application Serial No.: 16/360,463Docket No.: 94382-47 (08TMCY14402PA) of the inverters fails (i.e. pars. 5, 8-9, 23, 27, 29, 32) If one of the windings becomes disconnected from one of the arms, such that the corresponding phase can no longer be controlled, it is possible to power the good phases with currents presenting a sum that is not constantly zero so as to enable the motor to turn with constant torque. Under first fault mode, it can happen that one of the switches 5 or 6 of one of the arms A1, A2, or A3 of the first inverter A fails).

In regards to claim 1, Welchko shows (Figs. 1A-1B, 3A-3B, 4-5) wherein the star connection is formed when every high-side switching element or every low-side switching element of one inverter is turned on and when every high-side switching element or every low-side switching element of the one inverter is turned off opposite of the every high-side switching element or every low-side switching element of the one inverter that is turned on, the one end of the coil in each phase of the motor is brought into common connection (see par. 38, wherein by closing the three upper or three lower semiconductor switches 12 in second section 200 to create an artificial wye-connection in windings 22. While creating an artificial wye connection eliminates any switching losses in second section 200, it also limits the voltage that can be applied to AC motor 20 to that which first section 100 could produce by itself, hence the control unit perform the wye mode by controlling the switching pattern).

6.	Claims 2 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable by Welchko et al. (US 20060164028 A1) in view of Matt et al. (US 20100141189 A1) and further in view of KOIKEGAMI (US 20200247464 A1).
In regards to claim 2, Welchko as modified by Matt does not explicitly discloses wherein, in a situation where one switching element of the one inverter is short-circuited, when the short-circuited switching element is a high-side switching element, the control unit turns on every high-side 
However, KOIKEGAMI further discloses wherein, in a situation where one switching element of the one inverter is short-circuited, when the short-circuited switching element is a high-side switching element, the control unit turns on every high-side switching element, or when the short-circuited switching element is a low-side switching element, the control unit turns on every low-side switching element (see Fig. 4 and pars. 4, 54, 94,127).
Thus, given the teaching of KOIKEGAMI it would have been obvious to a person having ordinary skill in the art at the time of the invention modify system of Welchko as modified by Matt to monitor possible power failures, current unbalance or any transistor malfunction such short circuits, etc. to control the voltage vector to energize the motor under said possible situation or just by stopping the system under the failure and consequently improving the system protection and reliability.
In regards to claims 3-4, Welchko as modified by Matt does not explicitly discloses wherein, in a situation where neither of the two inverters fails and an inverter voltage vector of an output from one of the inverters is approximate to 0, when a change in the motor voltage vector is equal to a predetermined value or more, the control unit prohibits switching to three- phase-on mode.
However, KOIKEGAMI further discloses wherein, in a situation where neither of the two inverters fails and an inverter voltage vector of an output from one of the inverters is approximate to 0, when a change in the motor voltage vector is equal to a predetermined value or more, the control unit prohibits switching to three-phase-on mode (see abstract and pars. 4, 50,110-where the control circuit generates a control signal to turn off all of n low-side switches and n high-side switches, supplies the control signal to the n low-side switches and the n high-side switches and measures the 
Thus, given the teaching of KOIKEGAMI it would have been obvious to a person having ordinary skill in the art at the time of the invention modify system of Welchko as modified by Matt to monitor possible power failures, current unbalance or any transistor malfunction such short circuits, etc. to control the voltage vector mode to energize the motor under said possible situation or just by stopping the system under the failure and consequently improving the system protection and reliability.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837